DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed October 20, 2020, and October 26 2020, have been received and entered.  The amendment has canceled all previous claims that have been examined on the record and changed the claims from a singular method of treating to claims that are directed to substantially different subject matter and to multiple categories of inventions as as detailed below.  Hence a restriction of the newly claimed subject matter was deemed to be necessary at this stage of the prosecution and is set forth as follows.  
Claims Status
Claims 55-68 are newly added and are pending claims.  With the latest amendment of October 26, 2020, claims 1-54 are canceled; claims 55-56, 60, 63-64, 66 are new as of October 20, 2020, but as of October 26, 2020 are currently amended; claims 57-59, 61-62, 65 are new as of October 20, 2020, but previously presented as of October 26, 2020; and claims 67-68 are newly added as of amendment filed October 26, 2020.  Therefore, the restriction of claims 55-68 are set forth as follows.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 55-62 and 67-68, drawn to a composition comprising a probiotic of bacteria of MCC0150, method of making the composition and a system comprising the composition.
Group II, claim(s) 63-66, drawn to method of using a composition comprising probiotic of bacteria of MCC0150 for pretreatment of a container.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of probiotic bacteria composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Greenwald (USP 9908799), cited on PTO-892 Form of June 14, 2019.  
Greenwald teaches treatment  (e.g. pretreatment) of a biogenerator, see col. 4, lines 5-10, or using a composition comprising probiotic bacteria for pretreatment of a container.  The Group I does not require this step of pretreatment and using a composition is independent and distinct from Group I, therefore, the claims lack unity; because the technical feature is not a special technical feature as it does not make a contribution over the prior art.  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. 
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
 Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651